Mr. Justice Carter delivered the opinion of the court; At the April term of this court a petition was filed for a writ of mandamus against the respondents, trustees of schools of township 15, north, range 10, west óf the third principal meridian, in Morgan county, Illinois, requiring them to cause the territory formerly constituting school district No.'117, theretofore acting under special charter, to be organized into a school district under the general School law of the State and to hold an election for a board of education. The writ was issued as prayed.at the April term, with the statement from the bench that an opinion would be filed later. The city of Jacksonville was incorporated by special charter on February 10, 1857. , (Private Laws of 1857, p. 344.) The legislature amended the charter several times, and by a" special act approved February 16, 1867, granted a new charter. (1 Private Laws of 1867, p. 336.) This charter was also amended prior to the constitution of 1870. Article 11 of that charter provided for a system of “graded schools.” The first section of that article stated that all the territory within the city of Jacksonville should be a common school district, and section 3 provided that the district should be under the supervision of a board of education, consisting of the mayor and one director from each ward. Section 18 provided that all the officers should hold their offices until their successors were appointed and qualified. The district composed of the said city has been known as No. 117. In 1887, under an election held for that purpose, the city of Jacksonville adopted and became organized under the general law for the incorporation of cities and villages. This court, in Smith v. People, 154 Ill. 58, while deciding that the city of Jacksonville by this election abrogated the special' charter, generally, as to city government, held that article 11, providing for a special school district, was still in force. In 1915 an act was passed repealing section 11 of the city charter, reading as follows: "Section 1. Be it enacted by the People of the State of Illinois, represented in the General Assembly: That article 11 of an act entitled ‘An act to incorporate the city of Jacksonville, in the county of Morgan, and State of Illinois,’ approved February 15, 1867, as amended by an act approved March 29, 1869, be and the same is hereby repealed. This act shall not take effect and be in force until the first day of March, A. D. 1916.” (Laws of 1915, p. 286.) On March 1, 1916, the school trustees of said township held a special meeting at the request of various citizens, to consider whether the territory theretofore composing school district No. 117 was unincorporated territory,- and whether, therefore, they should proceed to organize it under section 45 of the general • School law. At this meeting the trustees passed a resolution which stated, among other things, that they refused to take any steps towards the organization of said territory into a school district until required to do so by the judgment, order or decree of a competent court. The respondents have filed an answer in this cause, admitting all the material facts here stated but denying that the writ should issue, because they assert that said act repealing article 11 is void, being special legislation in conflict with section 22 of article 4 of the constitution of 1870. The provisions of said section 22 which are relied on by respondents ■ read as follows: “The General Assembly shall not pass-local or special laws in any of the following enumerated cases, that is to say: For * * * incorporating cities, towns or villages, or changing or amending the charter of any town, city or village. * * * Providing for the management of common schools. * * * In all other cases where a general law can be made applicable, no special law shall be enacted.” It is not seriously contended by counsel for respondents that the last clause just quoted applies to the facts in this case. They insist, however, that the repeal of said article 11 amounted to changing and amending the charter of a city; while counsel for the People insist that under the statement of facts such act of June, 1915, in no way amends or changes the city charter, as, they argue, under the holding in Smith v. People, supra, the special charter of the city was revoked and the city came under the general Cities and Villages act and the school district was practically left under a special charter by itself, which did not still constitute a part of the city charter. They further argue that under the .decisions of this court, among which is Land Comrs. v. Kaskaskia Commons, 249 Ill. 578, the act of June, 1915, does not provide for “the management of schools.” Therefore they claim said act is not void as in conflict with any of the provisions of section 22. For the purposes of this case we will assume that article 11 of the special charter of said city was at the time of the passage of said act of June, 1915, still to be considered a part of the city charter. Must we then conclude that the act of June, 1915, is in conflict with the provision of said section 22 of article 4 of the constitution that the charters of incorporated cities cannot be amended or changed by special legislation? We cannot hold that said act is so in conflict. The general principles governing the construction of constitutions are the same as those that apply to statutes. (People v. Hutchinson, 172 Ill. 486, and cited authorities; 8 Cyc. 729.) If there be any distinction, less technical rules of construction are applied in construing constitutions than in construing statutes. “Narrow, technical reasoning is misplaced when it is brought to bear upon an instrument framed by the people themselves for themselves, and designed as a chart, upon which' every man, learned and unlearned, may be able to trace the leading principles of government.” (Cooley’s Const. Lim.—6th ed.— 73; Am. & Eng. Ency. of Law,—2d ed.—925, and note.) In construing constitutions, as with statutes, the chief purpose is to give effect to the intent of the makers. (Cooley’s Const. Lim.—6th ed.—69.) In seeking such intention we are to consider the language used by the legislature, the evil to be remedied and the object to be attained. We are not confined to the literal meaning of the words. A thing within the intention is regarded within the statute though not within the letter. A thing within the letter is not within the statute if not within the intention. When the intention can be gathered from the entire document, words may be modified or altered so as to obviate all inconsistency with such intention. When great inconvenience or absurd consequences will result from a particular construction the courts are bound to assume that such consequences are not intended. (Hoyne v. Danisch, 264 Ill. 467, and cases cited; Warner v. King, 267 id. 82.) “In construing so important an instrument as a constitution * * * we are not, on the one hand, to indulge ingenious speculations which may lead us wide from the true sense and spirit of the instrument, nor, on the other, to apply to it such narrow and constrained views as may exclude the real object and intent of those who framed it. * * * We are to suppose that those who were delegated to the great business of distributing the powers which emanated from the sovereignty of the people and to the establishment of rules for the perpetual security of the rights of person and property had the wisdom to adapt their language to future as well as existing emergencies. * * * Qui hceret in litera, hceret in cortice, is a familiar maxim in the law. ‘The letter killeth but the spirit maketh alive,’ is the more forcible expression of scripture.” (Henshaw v. Poster, 26 Mass. 312.) The-chief, if not the sole, purpose of the provisions of said section 22 of article 4 of the constitution was to discourage dissimilarity, and to promote and encourage legislation which should be uniform on all subjects referred to in said section. The debates in the constitutional convention on this subject and the decisions of this court support this conclusion. In People v. Cooper, 83 Ill. 585, in construing the provisions of this section of the constitution, it was stated (p. 591) : “It is the substance, and not the mere form given to the enactment, which must determine its constitutionality. If the act must necessarily produce a result clearly and unquestionably forbidden by the constitution it cannot be upheld, whatever may be its form or profession, and, therefore, if the General Assembly should, by one or more enactments, authorize the incorporation of every city, every town or every village with a distinct and dissimilar organization and powers, such enactment or enactments would be within the constitutional- prohibition of ‘local or special legislation,’ although having the form of general laws.” In Cleveland, Cincinnati, Chicago and St. Louis Railway Co. v. Randle, 183 Ill. 364, it was argued that certain acts violated the provisions of the' constitution as to special legislation. The court there said (p. 37°) ; “The acts in question do not violate this provision. They apply to all cities in the State having such school laws, and prescribe for them the same methods of constituting the board of education, and of the same limit of taxation, as is prescribed for other cities which levy school taxes under the general law. These acts tend to uniformity rather than to perpetuate differences. Surely an act which should repeal all such special laws would not be a local or special law and obnoxious to this provision of the constitution, and so one repealing all special limitations, leaving all other provisions of such special acts in force, is, upon the sanie principle, not prohibited.” It was never intended by these provisions of the constitution that the special charters then in existence of cities and villages could not be changed or modified. It has been frequently held by this court that all municipal corporations are subject to legislative control, and their charters may be changed, modified, enlarged, restrained or abolished to suit the exigencies of the case. (City of Chicago v. Town of Cicero, 210 Ill. 290, and cited cases; Chalstran v. Board of Education, 244 id. 470.) The only restriction upon this power is that it shall not be done by local or special laws. It may well be that article 11 of the special charter of the city of Jacksonville is different from the school provisions of the special charter of any other city, in the State. By this section of the constitution it was surely never understood that there was no legal way of modifying or changing said article 11. If it cannot be done by this law, then a law which by its words seemed to apply to all cities having such provisions would not be constitutional if, in fact, it only applied to the city of Jacksonville, for this court has more than once held that a statute general in its terms but applicable only to one single locality was special and not general. (Devine v. Cook County Comrs. 84 Ill. 590; Knopf v. People, 185 id. 20; Kingsbury v. Sperry, 119 id. 279; Pettibone v. West Chicago Park Comrs. 215 id. 304.) This court has never held any act unconstitutional, under this section, which tended to uniformity rather than to create differences, and while it may be argued that this act is special, in that it only applies to one city, to so hold would surely be to construe these constitutional provisions technically and not according to their spirit, for the result of this legislation is to bring the schools in the city of Jacksonville under the provisions of the general law, and thus promote uniformity “rather than to perpetuate differences.” This court said in People v. Cooper, supra, on page 590: “It is not admissible, either by the letter or the spirit of the constitution, that dissimilarity in character of organization or powers, in municipalities of the same class or grade, shall be created or perpetuated by enactments of the Gen-eral Assembly.” This doctrine is quoted with approval by this court in People v. Board, of Trustees, 170 Ill. 468. To hold as contended by counsel for respondents would be to defeat the essential principle which said section 22 was enacted to safeguard and guarantee. In Jarrolt v. Moberly, 103 U. S. 580, the court said (p. 586) : “A constitutional provision should not be construed so as to defeat its evident purpose but rather so as to give it effective operation and suppress the mischief at which it was aimed. * * * To contend * * * that the mere subdivision of counties into townships enabled the 'legislature to evade the constitutional provision is to ignore the manifest intention and spirit of that instrument.” This is in accord with the principle already quoted from a decision of this court, that “it is the substance and not the form” that determines the constitutionality of an enactment. It is the real intent and purpose, rather than the strict interpretation, that should be followed in construing constitutions. We cannot escape the conclusion that by the great weight of authority, as well as by the letter and spirit of these constitutional provisions, this statute is valid. To so hold, certainly tends to promote uniformity in the character of the organization of incorporated cities and in the management of their schools, and not to perpetuate dissimilarity. Counsel for respondents in their answer assert that in recent years the voters of the city of Jacksonville have voted against organizing the school district under the general law. We do not think this is material to the constitutional question herb under consideration. In matters of this kind it is solely within the discretion of the legislature to decide whether they shall first obtain the consent of the people in the locality to be affected or act directly themselves. City of Chicago v. Town of Cicero, supra. The law being valid, the writ will be awarded as asked for in the petition. Writ awarded.